[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-11356                ELEVENTH CIRCUIT
                                                              December 3, 2008
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                D. C. Docket No. 07-00180-CR-ORL-22-DAB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ERSKINE JERMAINE FLORENCE,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________
                            (December 3, 2008)


Before ANDERSON, MARCUS and FAY, Circuit Judges.

PER CURIAM:

     Clarence W. Counts, Jr., appointed counsel for Erskine Jermaine Florence,
has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Florence’s sentence is AFFIRMED.




                                          2